W. SHARP, Judge.
McGuire appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He entered a negotiated plea below to second degree murder and received a forty-year prison sentence. His guidelines scoresheet put him in a seven to twenty-two year permitted sentencing range. He argues that his sentence is illegal because it is outside the applicable sentence guidelines range. We affirm.
The record in this case shows that the departure sentence was agreed to by McGuire as part of his plea bargain. He was initially charged with first degree murder. Departure sentences imposed because of a plea bargain are not illegal. Quarterman v. State, 527 So.2d 1380 (Fla.1988).
The sentence challenged here is therefore not illegal, and since it is not illegal, a rule 3.800(a) proceeding is inappropriate to correct or reduce it. Rule 3.800 provides a remedy for only two situations:
A court may at any time correct an illegal sentence imposed by it or an incorrect calculation made by it in a sentencing guidelines scoresheet.
Neither situation applies to McGuire in this case.
AFFIRMED.
PETERSON and THOMPSON, JJ., concur.